Opinion by
Mr. Justice Dean,
We have narrated the facts in this case fully in the appeal of John Z. Sutch from the decree of the same court in the same estate, opinion handed down this day. In this case, however, the decree of the court has less evidence to sustain it than in that against John Z. Sutch. In that case H. L. King, *318Esq., the father’s attorney, who was present and drew the notes, testified to the conversation between the father and John, which, it was alleged on the part of the widow, showed that the notes were given by the father to protect the two children against disinheritance; that the father made no will, therefore, the attempt to collect them, was a fraud upon the widow and the estate of the father. We held the evidence wholly insufficient to establish the fact of a parol agreement contradictory of the plain intent expressed on the face of the notes. In this case King’s testimony was not admissible to contradict or modify the words of the note in her hands. She was not present in the attorney’s office when the notes were signed; she said nothing in the hearing of King indicating a parol agreement on her part collateral to the note; her father signed the note, and delivered it to her not in the presence of any one. As to her, so far as there is any evidence, the note is just what it purports to be, a promise to pay her $2,000 in one year without interest, and the court below should have so held.
The decree is reversed, and it is ordered the balance on the account to be distributed in accordance with this opinion.